IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     March 29, 2011 Session

                  BRANDON MOBLEY v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Knox County
                              No. 89072 Bob R. McGee, Judge



                     No. E2010-00379-CCA-R3-PC - Filed August 18, 2011


JERRY L. SMITH , Judge, Concurring in Part and Dissenting in Part


        I concur in the holding of the majority that the allegations of ineffective assistance of counsel
save for the failure to ask the expert witness whether Petitioner could premeditate do not have merit.
However, I dissent from the holding that counsel was ineffective in failing to ask the defense’s
expert the ultimate question of whether Petitioner could have “premeditated” the murders for which
he was convicted.

        The majority correctly notes that the trial judge improperly barred Dr. Auble’s testimony
when the prosecution objected to its presentation. The majority also notes correctly that the trial
court, once the State’s objection to that testimony was withdrawn, directed defense counsel not to
ask Dr. Auble whether Petitioner could form the requisite intent for first degree murder, i.e.,
premeditation. The majority however holds that counsel’s acquiescence to the trial court’s
instruction constitutes deficient performance at trial. I fail to see how obeying the instructions, even
if erroneous, of the trial court at a trial constitutes deficient performance regarding the trial. If this
failure to object to the limiting instruction with regard to Dr. Auble’s testimony had resulted in a
finding of waiver of the issue on direct appeal then I might agree but that issue is not before us.
Indeed, it appears highly unlikely this court would have applied waiver to the narrow question
presented here because this Court on direct appeal gave plenary review of all the issues regarding
Dr. Auble’s testimony that were presented. See State v. Brandon Mobley, No. E2006-00469-CCA-
R3-CD, 2007 WL 1670195, at *13-14 (Tenn. Crim. App. at Knoxville, June 11, 2007, perm. app.
denied, (Tenn. Sept. 24, 2007). It should be noted here that the trial court’s prohibition on counsel
asking Dr. Auble the direct question of the petitioner’s ability to premeditate was not directly
presented on appeal, but the appeal was handled by an attorney other than trial counsel.

        While I agree with the majority that this Court’s holding of harmless error in the direct appeal
with respect to the trial court’s decisions concerning Dr. Auble’s testimony do not present a law of
the case scenario in this appeal, that prior holding appears to me to render the majority’s holding in
the instant case inconsistent with that prior holding. This Court stated with regard to Dr. Auble’s
testimony:

               [T]he Defendant testified on his own behalf, and then the State
               withdrew its objection to Dr. Auble’s testimony. She went on to fully
               testify about the Defendant’s mental issues and their effect on his
               ability to premeditate. Thus, the State argues this is harmless error on
               the part of the trial court. . . . We conclude that the error was harmless
               because Dr. Auble was eventually allowed to testify.

Id. at *14 (citations ommitted).

        Indeed, as the majority concedes Dr. Auble did testify “extensively” regarding Petitioner’s
social background, childhood and mental health history. She stated Petitioner was “someone who’s
impulsive, who reacts, who doesn’t think . . . he responded [on the day of the offenses] without
thinking through what he was doing.” It certainly would have been better if the trial court had not
erred and had allowed trial counsel to ask the direct question of whether Petitioner had the mental
capacity to premeditate the murders for which he was on trial, Dr. Auble’s testimony did in fact
without using the word “premeditation” convey to the jury her opinion of Petitioner’s limited ability
to plan and to control his behavior. Dr. Auble’s testimony was presented against the backdrop of
the following buzz saw of evidence concerning premeditation recounted by this court on direct
appeal:

                       Viewed in a light most favorable to the State, the evidence is
               sufficient to sustain the Defendant’s convictions of first-degree
               premeditated murder. The proof at trial showed that the Defendant
               called the victim, Nance, to set up a meeting. The Defendant owed
               Nance money for crack cocaine fronted to him by Nance. The
               Defendant took his gun with him, got into the care with the two
               victims, and shot them both. The Defendant pushed the driver out of
               the car and drove off with one of the victims still in the passenger
               seat. There was testimony that the Defendant appeared to be
               changing the music as he drove away from the crime scene, and he
               nodded to a witness as he drove by. The Defendant pushed or
               dragged the other victim, Nance, down a hill behind a church in an
               attempt to hide his body. He then went to an ex-girlfriend’s house
               where he cleaned out the car and attempted to call Po-Boys tires, a
               buyer of rims. Finding they were closed for Memorial Day, the
               Defendant called his cousin, who followed the Defendant to dispose
               of the car by burning it. The Defendant had his step-mother check
               into a motel where he disposed of money and drugs, and smoked a
               marijuana cigarette. When the Defendant attempted to leave the
               motel room, he was arrested.


                                                  -2-
                          From this evidence, a rational jury could conclude that the
                  admittedly intentional killing was premeditated because the
                  Defendant had a motive to kill Nance, and Hoffman happened to be
                  with him. An additional possible motive was the theft of Hoffman’s
                  car, which appeared to have valuable rims. The Defendant called Po-
                  Boys Tires after the killings; he did not succeed in selling the rims
                  only because it was a holiday, and the store was closed. Additionally,
                  a rational jury could have concluded the Defendant attempted to
                  destroy the evidence after the killings, including testimony that he
                  appeared to be changing the radio station as he drove away.
                  Additionally, there was testimony that the Defendant acted as if
                  nothing was wrong in phone conversations shortly after the killings.
                  All of these fall under the factors that a rational jury can use to infer
                  premeditation on the part of the Defendant.

Id. at * 10-11.

         Under these circumstances, Petitioner may have established a possibility of a different result
at his trial had Dr. Auble been asked directly to give her opinion as to his ability to premeditate, but
unlike the majority I am not convinced he has met the high burden of showing a “reasonable
probability” of a different result. See Strickland v. Washington, 466 U.S. 668, 694 (1984).

        I would not grant Petitioner a new trial on the basis of ineffective assistance of counsel
therefore, I dissent.




                                                          _______________________________
                                                          JERRY L. SMITH, JUDGE




                                                    -3-